Citation Nr: 1011593	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability, to include spina bifida occulta, degenerative 
disc disease, and lumbosacral strain.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 2, 1975 to 
September 22, 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.
 

FINDINGS OF FACT

1.  The evidence of record does not show that an acquired 
psychiatric disability, to include depression and PTSD, is 
etiologically related to service.

2.  The appellant served for 20 days, as noted above, and 
therefore was in service far less than the 90 days required 
for the application of presumptive service connection for a 
chronic disease.
  
3.  The evidence of record does not show that a low back 
disability is etiologically related to service, or that the 
appellant's spina bifida occulta was aggravated by service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include depression 
and PTSD, was not incurred in or aggravated  by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2. A low back disability, to include spina bifida occulta, 
degenerative disc disease, and lumbosacral strain, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103A , 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.304, 3.306, 4.9 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in October 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
 § 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded July 2007 psychiatric examination 
to obtain an opinion as to whether the appellant's 
psychiatric disability, to include depression, can be 
directly attributed to service.  The claims folder also 
contains a July 2008 supplemental medical opinion on the 
issue.  The July 2007 VA examiner obtained an accurate 
history and listened to the appellant's assertions.  The July 
2007 and July 2008 VA examiners reviewed the claims file and 
the appellant's private and VA treatment records.  The VA 
examiners laid a factual foundation for the conclusions that 
were reached.  Therefore, the Board finds that the 
examination and medical opinion are adequate.  See Nieves-
Rodriguez, supra.  Further examination or opinion is not 
needed on the psychiatric disability claim because, at a 
minimum, the preponderance of the competent evidence is that 
the claimed conditions may not be associated with the 
appellant's military service.  This is discussed in more 
detail below.  

In a June 2008 statement, the appellant asserted that a 
scheduled VA examination was incorrectly cancelled.  However, 
a review of the claims folder indicates that the RO had 
requested a medical opinion, not a VA examination.  The 
appellant was afforded a VA examination in June 2008.  
Therefore, there is no need to schedule an additional VA 
examination.

The Board concludes an examination is not needed in the 
appellant's claim for entitlement to service connection for a 
low back disability because the only evidence indicating the 
appellant's low back disability is related to service is his 
own lay statements.  There is no objective evidence in the 
record of the appellant having low back problems in service 
or for years thereafter.  As discussed below, there is no 
evidence other than the appellant's lay statements asserting 
that his low back disability was caused by or aggravated by 
service, which the Board finds are not credible.  The 
appellant's service treatment records are negative for any 
complaints of back pain or back injury.  His post-service 
private medical records reflect that he first reported having 
back problems more than 20 years after service, as will be 
discussed further below.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  As the evidence of record does not 
demonstrate some causal connection, an examination is not 
warranted for a low back disability, to include spinal bifida 
occulta, degenerative disc disease and lumbosacral strain.  
See McLendon, supra.  The Board finds there is sufficient 
evidence of record to make a decision, including service 
treatment records and post-service private medical records.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

A.  Acquired Psychiatric Disability

The appellant contends that he has an acquired psychiatric 
disability, to include depression and PTSD, as a result of 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

The July 2007 VA examination report indicates the appellant 
was diagnosed with dysthymic disorder, a form of depression, 
and generalized anxiety disorder.  A December 2007 VA 
treatment record also reflects a diagnosis of depression and 
anxiety.  There is no evidence of record indicating that the 
appellant has been diagnosed with PTSD.  Therefore, the Board 
finds that the first element of a service connection claim, 
that of a current disability, has been satisfied for 
depression and an anxiety disorder.

In evaluating the second element of service connection, that 
of in-service incurrence, the Board notes that a September 
1975 service personnel record indicates that the appellant 
was discharged from service due to a suicidal attitude caused 
by an inability to cope with the mental stress associated 
with basic training.  For service connection to be granted, 
the evidence must show that the appellant has a current 
chronic disability that is at least as likely as not 
attributed to service.  

The appellant underwent a physical examination in August 1975 
for enlistment in service.  The examination report indicated 
the appellant's psychiatric condition was normal.  No 
psychiatric conditions were noted.  In an August 1975 report 
of medical history, the appellant denied having depression or 
excessive worry or nervous trouble of any sort.  Thus, the 
August 1975 examination report and report of medical history 
indicate the appellant did not have a psychiatric condition 
at the time of entry into service.

The September 1975 service personnel record reflects that the 
appellant's tenure in basic training was marked with 
continuous requests to be discharged followed by open remarks 
of attempting suicide.  The record indicates his extreme 
nervousness and inability to cope with the mental stress 
associated with basic training manifested itself into a 
suicidal attitude.  As a result of the suicidal attitude, the 
appellant's commanding officer recommended expeditious 
discharge.  There is no objective evidence indicating that 
the appellant was diagnosed with a psychiatric condition in 
service.  Although the appellant did not have a separation 
examination, he signed a September 1975 Statement of Medical 
Condition (when examined more than 3 days prior to 
separation) indicating there was no change in his medical 
condition since his enlistment examination.  The appellant 
has not contended otherwise.         

The first medical evidence of record concerning the 
appellant's acquired psychiatric disability is dated more 
than 25 years after service, an April 2001 private treatment 
record, which indicated the appellant had depression without 
suicidal ideation and did not reference any problems in 
service.  An October 2002 Saint Mary's Hospital treatment 
record reflects that the appellant's psychiatric condition 
was normal.  The appellant was alert, oriented times three, 
had a normal affect, normal judgment, and normal remote and 
recent memory.  In another October 2002 Saint Mary's 
treatment record, the appellant denied having a history of 
mental illness.  

A September 2002 biopsychosocial assessment reflects that the 
appellant reported joining the military and being discharged 
three weeks later due to mental health issues.  The 
interviewer reported that there were no current issues in 
this area.  The assessment noted the appellant had made a 
suicide attempt in 1999.  A November 2002 Mental Status and 
Preadmission Screening Form indicated that the appellant was 
depressed, and noted that the appellant had stated that he 
had suicidal ideation while under the influence of alcohol, 
but currently denied having suicidal ideation. The form noted 
that most of the appellant's issues revolved around substance 
abuse issues.  The records did not contain any indication 
that the appellant's mental health condition was related to 
service.  

An October 2002 private treatment record indicates the 
appellant had depression with a history of prior suicidal 
ideation.  A November 2002 private treatment record indicated 
the appellant had depression.  A December 2002 private 
treatment record from G.P., M.D., indicates the appellant had 
depression with a history of substance abuse.  The private 
treatment records did not contain any references to a link 
between the appellant's problems and service.

A January 2003 mental status evaluation report approved by 
M.C., Ph.D., reflects that the appellant reported having had 
depression for about three years.  The appellant stated that 
he made a suicide attempt in 1999.  The appellant denied 
having been psychiatrically hospitalized.  He reported that 
he had been treated for substance abuse and depression in 
September 2002.  The report indicates the appellant used 
crack two times a week and drank a pint of alcohol three days 
a week.  The January 2003 evaluation report reflects that the 
appellant had alcohol dependence, crack cocaine dependence, 
and recurrent major depressive disorder.  Although the 
January 2003 mental status evaluation report includes a 
detailed history reported by the appellant, it does not 
contain any references to his military service.   

The appellant applied for Social Security Administration 
(SSA) benefits for a lower back condition.  In January 2003, 
a SSA Consultant's report reflects that the appellant took 
Paxil and Prozac for depression and anxiety.  The report 
noted that there were inconsistencies in the file, and as 
result, the appellant's statements were only partially 
credible.  In one form the appellant stated that he had 
problems with drug and alcohol abuse, but in a June 2002 
report, he had denied drug abuse and stated that he used 
alcohol socially.  

A June 2006 handwritten note from G.P., M.D., indicates the 
appellant suffered from clinical depression.  A July 2007 
private treatment record reflects that the appellant had a 
diagnosis of depression.  An October 2007 private treatment 
record indicated the appellant had a history of depression 
with prior suicidal ideation.  None of the private medical 
records indicate that the appellant had a mood disorder or 
depression in the years immediately following service.  

The appellant was seen for a VA examination in July 2007.  
The VA examination report reflects that the appellant 
reported becoming anxious and worried about being sent to 
Vietnam during basic training.  The appellant stated that he 
became suicidal and extremely nervous.  The VA examination 
report indicates that after service, the appellant lived with 
his parents from 1975 to 1980.  The appellant did not report 
any problems with depression during that period.  After his 
sister was murdered in 1980, the appellant reported having 
problems with depression, but he did not seek treatment.  The 
appellant denied any substance abuse.  The appellant reported 
being treated at Saint Mary's Hospital in 2006 after taking 
an overdose and reported seing a psychiatrist a few times at 
Mental Health Saginaw.  The VA examiner noted that the 
appellant was in service for three weeks, two of which were 
spent on suicide watch, and he did not receive counseling 
after discharge.  The VA examiner also noted the appellant 
had problems before he went into service.  The July 2007 VA 
examiner found that it was less than likely or not that he 
had problems with depression and social withdrawal as a 
result of his duties at basic training.     

The June 2008 supplemental medical opinion noted that the 
appellant was not treated for depression after discharge from 
service and he later developed a history of alcohol abuse.  
The VA examiner found the appellant's depression was less 
likely than not caused as a result of his service condition.  
The June 2008 and July 2007 VA opinions indicate the 
appellant's current mood disorder, to include depression, is 
less likely than not a result of service.  

In his August 2006 claim, the appellant asserted that he has 
had a mental health condition from 1975 to present.  While 
the appellant is competent to report continuity of 
symptomatology, the evidence of record does not support his 
assertion.  The January 2003 mental status evaluation report 
from M.C., Ph.D., reflects that the appellant reported having 
had depression for about three years.  The July 2007 VA 
examination report indicates that the appellant did not 
report having any symptoms of depression or a mood disorder 
in the years immediately following service, from 1975 to 
1980.  He reported having symptoms of depression after his 
sister was murdered in 1980, but did not report having any 
other symptoms of depression until the 2000s.  The private 
medical records of file do not indicate the appellant had 
depression prior to 1999.  The earliest private medical 
treatment record concerning depression is from April 2001, 
more than 25 years after service.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, there are many inconsistencies in the 
appellant's reports of his mental health history in the 
evidence of record, indicating that the appellant's assertion 
may not be credible.  In the October 2002 Saint Mary's 
Hospital treatment record, the appellant denied having a 
history of mental illness.  In the January 2003 mental status 
evaluation report the appellant reported that he had 
experienced depression for three years.  In the July 2007 VA 
examination report he stated that he had experienced 
depression in 1980.  In the October 2002 Saint Mary's 
Hospital treatment record, the appellant reported that he had 
been drinking alcohol, using cocaine and smoking marijuana.  
In the same report, he denied drug and alcohol abuse.  He 
also denied drug and alcohol abuse in another October 2002 
Saint Mary's treatment record.  Although, as noted below, 
Saint Mary's treatment records from 2002 indicate the 
appellant was treated for back pain, the appellant did not 
reference any mental health issues.  Due to the 
inconsistencies in the appellant's statements concerning his 
mental health history, and the objective medical evidence of 
record which weighs against his claim, the Board finds that 
the appellant's assertion that he has had an acquired 
psychiatric disability since service is not credible.

The appellant has asserted that there is a nexus between his 
acquired psychiatric disability, to include depression, and 
service.  Although the appellant is competent to testify as 
to his in-service experiences and symptoms, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant has not been shown to possess the requisite skills 
necessary to be capable of making medical conclusions.  The 
appellant is competent to comment on his symptoms, but not 
the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  In addition, as noted above, the Board 
finds the appellant's statements concerning his psychiatric 
disability are not credible.  Thus, the appellant's 
statements regarding the etiology of his acquired psychiatric 
disability are less probative than the medical evidence of 
record.  

The probative evidence is against a finding that the 
appellant's depression or anxiety disorder is related 
service.  The appellant's service treatment records noted his 
behavioral problems and his desire to leave service, but do 
not reflect that he was diagnosed with a psychological 
condition in service.  The September 1975 service personnel 
record indicates that the appellant was discharged under DA 
Message DTG 011510Z August 1973, which provides for the 
separation of personnel within 180 days of entry into active 
duty for unsatisfactory performance or conduct as evidence by 
inability, lack of reasonable effort, or a failure to adapt 
to the military environment.  There is a 25 year gap without 
objective evidence of a psychiatric disorder.  The July 2007 
VA examination report indicates the appellant did not have 
any symptoms of depression for at least five years after 
service.  In a 2003 private medical record, the appellant 
himself stated that his depression began approximately three 
years prior.  In addition, the record does not establish 
continuity of symptoms between service and the present 
condition.  Although the appellant has asserted continuity of 
depression since service, as noted above, the Board finds 
that his statements are not credible.  In addition, the 
December 2007 and June 2008 VA examiners opined that the 
appellant's depression was less than likely as not caused by 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against a finding that the 
appellant has an acquired psychiatric disability, to include 
depression and PTSD, as a result of service.  As the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Low Back Disability 

The appellant has asserted that he has a low back disability, 
to include spina bifida occulta, degenerative disc disease, 
and lumbosacral strain, that is related to service.  
Specifically, in his September 2006 claim, the appellant 
asserted that he has lumbar sacral strain that was incurred 
or aggravated by service-connected stress or strain of basic 
training.  In his May 2007 notice of disagreement, the 
appellant asserted that his spina bifida occulta, a 
congenital condition, was superimposed upon by stress during 
basic training.  In a February 2008 statement, the appellant 
asserted that he was claiming service connection for 
lumbosacral strain that aggravated his pre-existing 
congenital disorder, spina bifida occulta.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

A September 2001 letter from G.P., M.D., and June 2001 X-ray 
report indicate that the appellant had spina bifida occulta 
at the L5 level with sacralization of L5.  The June 2001 x-
ray report also revealed there were mild facet degenerative 
changes in the areas, and some bulging discs at the levels of 
L4, L5 and L5, S1, causing chronic low back pain.  In a June 
2006 handwritten note, G.P. indicated that the appellant's 
condition had not substantially changed since the September 
2001 letter.  As the evidence reflects that the appellant has 
mild degenerative changes of the lumbar spine, the Board 
finds that the appellant has a low back disability.  

Spina bifida occulta is a congenital defect.  Under 
applicable laws and regulations, congenital or developmental 
defects are not diseases or injuries for the purpose of VA 
disability compensation and generally cannot be service-
connected.  38 C.F.R. § 3.303(c).  See also 38 C.F.R. § 4.9.  
Although spina bifida occulta was not noted on the 
appellant's August 1975 entrance examination report, as a 
congenital defect, it is presumed to have pre-existed 
service.  Service connection is still permissible for such a 
disorder in the limited circumstance when there has been 
aggravation of a pre-existing condition during service by 
superimposed disease or injury.  See VAOPGCPREC 82-90 (July 
18, 1990).  See also Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  The 
appellant has also claimed aggravation or superimposed injury 
of his congenital spina bifida occulta as a result of 
exposure to stress in basic training.  However, as explained 
below, the evidence does not support a finding that the 
appellant's spina bifida occulta was aggravated by service or 
that there was an in-service superimposed injury.

There is no evidence the appellant complained of or was found 
to have a low back condition prior to service.  The August 
1975 medical examination report upon enlistment in service 
indicates the appellant's spine was normal.  In the August 
1975 Report of Medical History, the appellant denied having 
bone, joint or other deformity, or recurrent back pain.  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1132 (West 2002).  As no injury or condition was 
noted on the appellant's entrance examination report, the 
appellant is presumed to have been sound on entry.  The 
appellant's service treatment records do not contain any 
references to a low back injury or back pain in service.  

The first evidence of a low back condition in the record is a 
June 2001 Saint Mary's Hospital treatment record, which 
indicates the appellant had a clinical history of low back 
pain for two years.  A June 2002 Saint Mary's Hospital 
treatment record reflects that the appellant was seen for 
chronic pain of the lumbar spine, and indicated the appellant 
had a history of spina bifida, arthritis, and a bulging disc 
of the lumbar spine.  In a July 2002 Saint Mary's treatment 
record, the appellant reported that he had experienced back 
problems for a long time.  An October 2002 Saint Mary's 
Hospital treatment record reflects that the appellant 
reported having a long standing history of chronic back pain, 
which he attributed to arthritis.  A November 2002 Saint 
Mary's treatment record indicated the appellant did not have 
back pain and his back was normal upon inspection. 

A May 2001 treatment record from K.R., M.D., indicates the 
appellant reported having low back pain for a number of 
years.  He noted the appellant was involved in a motor 
vehicle accident in 1985.  K.R. found that the appellant had 
low back pain, probably muscular, possibly secondary to 
sacralization of the L5 vertebra.  A June 2001 follow-up 
treatment record indicated the appellant had spina bifida at 
L5 with sacralization of L5 and mild facet degenerative 
changes.  None of the private medical records reference the 
appellant's military service.

Although the appellant has asserted that he has had a low 
back disability and pain due to spina bifida occulta since 
service, the Board finds the lapse in time between service 
and the first record of a low back disability to be highly 
probative evidence against the appellant's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim).  In his September 2006 claim, the 
appellant asserted that he has experienced back pain since 
service.  Although the appellant is competent to report that 
he has had low back pain since service, the Board does not 
find his statements credible.  The appellant's service 
treatment records are negative for any complaints of back 
pain or injury.  In the June 2001 Saint Mary's Hospital 
treatment record, the appellant reported having low back pain 
for two years, 24 years after service.  The May 2001 private 
treatment record from K.R., M.D., noted that the appellant 
had experienced low back pain for a number of years and that 
he was involved in a motor vehicle accident in 1985.  The 
private medical records do not reflect that the appellant 
reported having back pain since service prior to filing this 
claim or suggest that there is a nexus between the low back 
disability and service.  This evidence weighs against his 
claim. 

Regarding the appellant's spina bifida occulta, where there 
is "clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption of 
soundness does not attach, and the issue becomes whether the 
disease or injury was aggravated during service.  38 U.S.C.A. 
§ 1132 (West 2002).  Although the condition was not noted on 
the appellant's August 1975 entrance examination report, as 
spina bifida occulta is a congenital defect, the Board finds 
there is clear and unmistakable evidence that the presumption 
of sound condition does not attach.  There is no evidence in 
the appellant's service treatment records or private medical 
records to support a finding that the condition was 
aggravated by his military service.  The appellant was not 
treated during service at any time for complaints related to 
spina bifida.  The appellant has asserted that his spina 
bifida occulta was aggravated by stress in service.  As a lay 
person, the appellant is only competent to comment on his 
symptoms, but not the cause.  See Jandreau, 492 F.3d 1377 
(Fed. Cir. 2007).  In his substantive appeal, the appellant 
indicated he spent two of his approximately three weeks in 
the military under observation in officers' barracks.  He has 
not claimed that he had any back injuries in service and 
there is no evidence of any in-service injury or complaint or 
findings that show an injury that would have aggravated spina 
bifida occulta.  Consequently, the objective evidence does 
not support a finding  that the appellant's pre-existing 
spina bifida occulta increased in severity or chronically 
worsened during service.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As the appellant served less than 90 days, the 
presumption does not apply to the appellant's claim.

In sum, the preponderance of the evidence is against a 
finding that the appellant's low back disability was caused 
by his military service or that his spina bifida occulta was 
aggravated by service.  The appellant was not treated in 
service for any complaints relating to his low back.  There 
was a lapse in time of at least twenty years between service 
and the first record of a low back disability.  The appellant 
himself stated in the June 2001 Saint Mary's Hospital 
treatment record, dated more than 25 years after service, 
that he had experienced back pain for two years.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and PTSD, is 
denied.

2.  Entitlement to service connection for a low back 
disability, to include spina bifida occulta, degenerative 
disc disease, and lumbosacral strain, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


